On Appellee’s Motion for Rehearing.
For the reasons stated in the opinion on rehearing in cause No. 7804 (Tex. Civ. App.) 55 S.W.(2d) 891, our former judgment is .modified so as hereafter to read:
The trial court’s judgment is reversed, and the cause is abated and remanded to the trial court with instructions to retain it suspended upon the docket until the Coleman county suit is determined, and thereupon to proceed in accordance with the final result of that suit. In all other respects the motion for rehearing is overruled.
Granted in part, and in part overruled.